Per Curiam.

Respondent has been charged with receiving from clients various sums of money to be expended for specific purposes; the moneys were not disbursed for such purposes and. were not returned to the clients although demand was made therefor. Respondent also received a cash retainer to prosecute an action for divorce, he performed no services and failed to return $100 of the fee received. Altogether there is involved a total of $287. Respondent failed to appear before the Official Referee and no testimony was presented on his behalf. His absence was explained by counsel who stated that respondent was physically and mentally unfit to offer testimony because of chronic alcoholism. In the absence of testimony by or in behalf of respondent, the Official Referee found the charges had been sustained.
In the circumstances, respondent should be suspended until the further order of this, court, with leave to respondent at the end of a period of two years, to apply for reinstatement upon a satisfactory showing that he has complied with the suspension order of this court to be entered herein and that the suspension should be lifted.
Peck, P. J., Glennon, Dore, Cohn and Shientag, JJ., concur.
Respondent suspended until the further order of this court, with leave to respondent at the end of a period of two years, to apply for reinstatement upon a satisfactory showing that he has complied with the suspension order of this court entered herein and that the suspension should be lifted.